Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00468-CR

                               Thomas Joseph KEATING,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 54th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2011-1925-C2
                        Honorable Matt Johnson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 7, 2014.


                                            _____________________________
                                            Sandee Bryan Marion, Justice